Exhibit 10.16
 


Execution Version






AMENDMENT NO. 8 TO
LOAN AGREEMENT
(CVTI/Covenant Transport)




     THIS AMENDMENT NO. 8 TO LOAN AGREEMENT, dated as of March 29, 2005 (the
“Amendment”), is entered into by and among THREE PILLARS FUNDING LLC (formerly
known as THREE PILLARS FUNDING CORPORATION), (“Three Pillars”), SUNTRUST CAPITAL
MARKETS, INC. (formerly SunTrust Equitable Securities Corporation), as
administrator (the “Administrator”), CVTI RECEIVABLES CORP. (“CVTI”), and
COVENANT TRANSPORT, INC. (“Covenant”). Capitalized terms used and not otherwise
defined herein are used as defined in the Loan Agreement, dated as of December
12, 2000 among Three Pillars, the Administrator, CVTI and Covenant (as amended
to date, the “Loan Agreement”).
 
    WHEREAS, the parties hereto desire to further amend the Loan Agreement in
certain respects as provided herein;
 
    NOW THEREFORE, in consideration of the premises and the other mutual
covenants contained herein, the parties hereto agree as follows:



 
   SECTION 1.
Limited Waiver.
 



(a)     Pursuant to Section 10.2(d) of the Loan Agreement, an Amortization Event
shall occur if the Delinquency Ratio equals or exceeds 2.00% on a rolling three
month average basis. CVTI has informed the Administrator that the Delinquency
Ratio was breached as of February, 2005 and that an Amortization Event has
occurred.


(b)     CVTI hereby requests a waiver of, and the Administrator and Three
Pillars hereby agree to waive such breach for the month of February, 2005 and
the Amortization Event with respect to such breach, such waiver to be effective
solely with respect the breach described in clause (a) above and solely for the
month of February, 2005.


(c)     The execution, delivery and effectiveness of this waiver shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrator or Three Pillars under the Loan Agreement or any of
the other Transaction Documents.



 
    SECTION 2.
Amendments to the Loan Agreement.
 



Effective as of the date first set forth above, Section 10.2(d) of the Loan
Agreement is hereby deleted and replaced with the following:

 


--------------------------------------------------------------------------------





“(d) Delinquency Ratio. The Delinquency Ratio shall be equal to or exceed 2.50%
on a rolling three month average basis.”



 
      SECTION 3.
Representations, Warranties and Covenants.
 



CVTI hereby represents, warrants to Three Pillars and the Administrator that
each of the representations and warranties made by it or on its behalf in any of
the Transaction Documents is true and correct as of the date of this Amendment
with the same full force and effect as if each of such representations and
warranties had been made by it on the date hereof and in this Amendment. CVTI
further represents and warrants to Three Pillars and the Administrator that: (i)
the execution, delivery and performance by it of this Amendment are within its
corporate powers, have been duly authorized by all necessary action, will not
violate any requirement of law or contractual obligation of CVTI and will not
result in, or require, the creation or imposition of any lien on any of its
properties or revenues, (iii) no authorization or approval or other action by,
and no notice or filing with, any governmental authority or regulatory body is
required for the due execution, delivery and performance by it of this
Amendment, (iv) this Amendment is its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally and (v) it is in compliance
with all applicable requirements of law where the failure to be in compliance is
reasonably likely to have a Material Adverse Effect. The representations and
warranties set forth above shall survive the execution of this Amendment.



 
      SECTION 4.
Effect of Amendment.
 



Except as modified and expressly amended by this Amendment, the Loan Agreement
is in all respects ratified and confirmed, and all the terms, provisions and
conditions thereof shall be and remain in full force and effect. On and after
the date hereof, all references in the Loan Agreement to “this Agreement,”
“hereto,” “hereof,” “hereunder” or words of like import refer to the Loan
Agreement as amended by this Amendment.



 
      SECTION 5.
Binding Effect.
 



This Amendment shall be binding upon and inure to the benefit of the parties to
the Loan Agreement and their successors and permitted assigns.



 
      SECTION 6.
Governing Law.
 



This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

2


--------------------------------------------------------------------------------






 
      SECTION 7.
Execution in Counterparts; Severability.
 



This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment. In case any provision in or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


[Remainder of Page Intentionally Left Blank]








3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duty authorized, as of the date first above
written.




THREE PILLARS:
 
THREE PILLARS FUNDING LLC
                     
By:
/s/ Doris J. Hearn
     
Title:
Vice President
         
THE ADMINISTRATOR:
 
SUNTRUST CAPITAL MARKETS, INC.
                     
By:
/s/ James R. Bennison
     
Title:
Managing Director
 





[additional signatures follow]





(Signature Page to Amendment No. 8 to Loan Agreement (CVTI/Covenant Transport))




--------------------------------------------------------------------------------





THE BORROWER:
 
CVTI RECEIVABLES CORP.
                     
By:
/s/ Joey B. Hogan
     
Title:
Treasurer and Chief Financial
Officer
         
THE MASTER SERVICER:
 
COVENANT TRANSPORT, INC.,
     
a Nevada holding corporation
                     
By:
/s/ Joey B. Hogan
     
Title:
Executive Vice President
and Chief Financial Officer
 





[end of signatures]
 


(Signature Page to Amendment No. 8 to Loan Agreement (CVTI/Covenant Transport))




--------------------------------------------------------------------------------




